Citation Nr: 1515110	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 4 days during the Fiscal Year (FY) 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to December 2005 and from November 2008 to December 2009, with additional Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the RO that adjusted the Veteran's compensation to recoup payment for 4 days of drill pay during FY 2010. 

In his December 2012 VA Form 9, the Veteran appeared to request a hearing before a Veterans Law Judge at the RO.  In January 2015, he withdrew the request.  Therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1.  In April 2011, the Veteran, who is in receipt of VA disability benefits, signed and returned a VA 21-8591 Notice of Waiver of VA Compensation or Pension to receive Military Pay or Allowances (VA 21-8591) which indicated he had 96 days of training pay in FY 2010 and notified him that he could not legally be paid for military training pay concurrently with VA disability compensation and that he could elect to keep the training pay and waive his VA benefits for the days when he was paid.  This notice also contained a provision for the number of training days to be corrected.

2.  In signing and returning this form VA 21-8591 in April 2011, the Veteran corrected the form to show that he had 4 days of training during FY 2010, and expressed his election to waive his VA benefits for the 4 days indicated to retain his pay.

3.  Thereafter the RO in a May 2011 determination withheld 4 days of VA compensation in order to recoup for the 4 days of drill pay in FY 2010.  

4.  On October 13, 2010, the Veteran paid in full an overpayment from an August 2010 VA action that terminated VA benefits for a period of active duty from November 12, 2008 to December 29, 2009.  

5.  The October 13, 2010 payment resolved the overpayment created in the August 2010 VA action, but did not include any amounts to be applied to the 4 days of drill pay in FY 2010.

6.  The Veteran is not shown to have otherwise submitted any additional payments that could be used to recoup the 4 days of drill pay during FY 2010.  


CONCLUSION OF LAW

The RO's action in reducing the Veteran's compensation benefits in order to recoup the amount paid simultaneously with his military drill pay for 4 days during FY 2010 was proper.  38 U.S.C.A. § 5304 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.654, 3.700 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As a preliminary matter, as to the question of whether a recoupment was warranted, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive. 

Therefore, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply. See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 (2002). 

Furthermore, the issue decided herein does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay. 

Thus, VCAA does not apply to this appeal, and further discussion of VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case.

Propriety of the Reduction of VA Compensation Benefits

The Veteran challenges the validity of the withholding of compensation in the May 2011 VA determination which recouped an overpayment of compensation for 4 days of drill pay received in 2010, during which he was also in receipt of VA benefits.  The Veteran and his representative specifically allege that he provided remittance for the compensation withheld via a check submitted in October 2010.  

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay. 

38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay. See 38 C.F.R. § 3.654, 3.700. 

This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty. 38 C.F.R. § 3.700(a)(1)(iii).

The evidence reveals that in April 2011 the Veteran signed and returned a VA 21-8591 Notice of Waiver of VA Compensation or Pension to receive Military Pay or Allowances.  This notice stated that that DMDC indicated that he had received training pay for 96 days in Fiscal Year (FY) 2010, but contained a provision for the Veteran to correct the number of training days for that FY.  The Veteran corrected the number of training days, stating that it was 4 days and signed and returned the waiver expressing his election to waive his VA benefits for the days indicated (4 days) in order to retain his training pay.  

Thereafter the May 2011 determination recouped the 4 days of drill pay by withholding it from his VA compensation, which was likewise noted in a VETSNET award of June 2011.

The Veteran specifically alleges that he should not have been withheld compensation for the 4 days of drill pay because he had submitted remittance in the amount of $7304.13 for the overpayment.  

A review of the evidence reveals that in September 2010 the RO sent the Veteran a VA 21-8591 Notice of Waiver of VA Compensation or Pension to receive Military Pay or Allowances showing that in FY 2009 he had 342 training days.  He did not return this form and did not correct the number of days.  Following a May 2010 rating notice that proposed termination of VA benefits for the period that the Veteran was in active duty from November 12, 2008 to December 29, 2009, the RO in August 2010 terminated VA benefits for that period of active duty and advised the Veteran that he would be advised of the amount of the debt created.  

In September 2010 the VA Debt Management Center in St. Paul, Minnesota notified the Veteran that he had incurred a debt in the amount of $7304.13.  The Veteran subsequently remitted this exact amount on October 13, 2010, satisfying the debt incurred for the active duty period from November 12, 2008 to December 29, 2009.  There was no excess money from this check upon which to remit payment for the overpayment incurred for the 4 days of drill pay during FY 2010.  The Veteran has not indicated that he submitted any other payments other than this check dated October 13, 2010.  

In the instant case, the Veteran does not dispute having received military pay for 4 days drill training for FY 2010, and in fact is noted to have corrected the number of days to 4 in the VA Form 21-8951 that he signed and submitted in April 2011.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during FY 2010.  In fact, the RO's actions fully comply with the Veteran's intentions as set forth in this April 2011 VA Form 21-8951 that expressed his intention to waive VA benefits for the drill pay .

Based on a review of the record, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during FY 2010 was warranted. 

The Court has held, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits. 

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this appeal, it must be denied. 


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


